UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2291


RODERICK A. CARTER,

                Plaintiff - Appellant,

          v.

CPC LOGISTICS, INC.;    CPC    MEDICAL   PRODUCTS,   LLC;   HOSPIRA
FLEET SERVICES, LLC,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.       Margaret B. Seymour, Senior
District Judge. (3:12-cv-03637-MBS)


Submitted:   March 29, 2016                 Decided:    March 31, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Roderick A. Carter, Appellant Pro Se.     Christopher John Near,
OGLETREE DEAKINS NASH SMOAK & STEWART, PC, Columbia, South
Carolina;   Danny  Michael   Henthorne,  LITTLER  MENDELSON  PC,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Roderick       A.    Carter   appeals     the    district             court’s      order

granting       summary       judgment    to     the     defendants             on     Carter’s

retaliation      claim       filed   pursuant    to    Title       VII       of     the    Civil

Rights Act of 1964, as amended.                We have reviewed the record and

find    no   reversible        error.      Accordingly,           we    affirm        for   the

reasons stated by the district court.                   Carter v. CPC Logistics,

Inc.,    No.    3:12-cv-03637-MBS          (D.S.C.      Sept.          30,     2015).        We

dispense       with    oral     argument      because       the        facts        and   legal

contentions      are       adequately   presented      in    the       materials          before

this court and argument would not aid the decisional process.



                                                                                      AFFIRMED




                                           2